DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Curtin on 3/26/2021.

The application has been amended as follows: 

Claim 1 now recites: An opposed piston engine comprising: first and second opposed pistons having the same shape; a piston face formed in the first opposed piston to contain a first recess and a second recess; a first spark plug within a spark plug opening within a cylinder, and at least partially extends into the first recess to provide ignition of a combustive mixture within a combustion chamber formed between the two opposed pistons shaped in the same manner; and a second spark plug within a second spark plug opening within the cylinder and extending into a second recess to provide ignition of a combustive mixture within a second combustion chamber formed between the two pistons shaped in the same manner as the first chamber, wherein the first and second spark plugs are symmetrically located across from each other. 
Claim 2 now recites: The opposed piston engine as in claim 1 wherein the first recess comprises a first ridge and a first valley, wherein the first spark plug extends into the combustion chamber or valley. 
Claim 3 is now cancelled. 
Claim 4 now recites: An opposed piston engine comprising: first and second opposed pistons having the same shape; a piston face formed in the first opposed piston and containing first piston; a second spark located  the first spark plug is located proximate to a four o'clock position of the piston surface, the second spark plug is located proximate to an eight o'clock position of the piston surface and both positions occupy a portion of the recess.
Claim 5 is now cancelled. 
Claim 6 now recites: An opposed piston engine comprising: a first opposed piston having a piston surface; a first recess formed in the piston surface and configured to directly communicate with first and second spark plugs; a second opposed piston, wherein the engine further comprises a first volume configured based on the first recess as the first and second piston reach top dead center in the cylinder; and a second recess formed in the piston surface and configured to directly and fluidly communicate with an exhaust port and an intake port, wherein the engine further comprises a second volume configured based on the second recess as the first and second piston reach top dead center in the cylinder, where the first volume is less than the second volume and the first volume and the second volume form an asymmetric or otherwise-shaped combustion chamber within the cylinder.
Claim 7 now recites: The opposed piston engine as in claim 6 wherein the first recess forms a ridge elevated above the second recess. 
Claim 8-10 are now cancelled. 
Claim 11 now recites: The opposed piston engine as in claim 6 further comprising [[an]] the intake port and the [[an]] exhaust port, wherein the ports are configured to form at least one channel or the asymmetric shaped combustion chamber 
Claim 12 now recites: The opposed piston engine as in claim 11 wherein the exhaust port is operable to exhaust the gases from the chamber, create an unimpeded vacuum in conjunction with the intake port as the gases exit the exhaust port and create an enhanced draw of air through the intake port to enhance combustion in the chamber.
Claim 13 now recites: An opposed piston engine comprising: a first opposed piston having a piston surface; a first recess formed in the piston surface and configured to directly communicate with first and second spark plugs; a second opposed piston, wherein the engine further comprises a first volume configured based on the first recess as the first and second piston reach top dead center in the cylinder; and a second recess formed in the piston surface and configured to directly and fluidly communicate with an exhaust port and an intake port, wherein the engine further comprises a second volume configured based on the second recess as the first and second piston reach top dead center in the cylinder, wherein a volume of the first recess ranges from 1.25 to 10 times a volume of the second recess and the first volume and the second volume form an asymmetric or otherwise-shaped combustion chamber within the cylinder.

Claim 14 now recites: A method for enhancing combustion of an opposed piston engine comprising: forming first and second opposed pistons, each having piston surfaces; of the first piston to directly communicate with first and second spark plugs; [[and]] forming a second recess formed in the piston surface of the first piston to directly and fluidly communicate with an exhaust port and an intake port; configuring an intake port and an exhaust port to form at least one channel or asymmetric shape being formed across the diameter of the first piston, wherein a volume of the first recess ranges from 1.25 to 10 times  a volume of the second recess.
Claims 16 and 18 are now cancelled.
Claim 17 now recites:  The method as in claim [[16]] 14 further comprising: exhausting the gases from the chamber through the exhaust port to create an unimpeded vacuum in conjunction with the intake port as the gases exit the exhaust port and to create an enhanced draw of air through the intake port to enhance combustion in the chamber.
Allowable Subject Matter
Claims 1-2, 4, 6-7, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 4, 6, 13, and 14, but more specifically, an opposed piston engine that has two recesses that are formed in the first piston surface to create two volumes, in which there are two spark plugs either located at a 4 o’clock position and an 8 o’clock OR the engine having two spark plugs in which a first recess volume is less than the second recess volume.  All depending claims are allowable. 
The closest piece of prior art is Read et al. (U.S. Publication 2016/0252013), that teaches two spark plugs in an opposed piston engine, but does not teach the right location of spark plugs and does not teach the recesses within the first piston surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	5/17/2021